Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board which discharged the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law from liability for the award of death benefits. On May 15, 1956, while driving in the course of his employment as a beer salesman the decedent’s car left the road and struck a utility pole. The decedent was dead when found and the autopsy showed a massive hemothorax, lacerations of the heart and fractures of the ribs. The carrier withdrew its original notice of controversy, commenced the payment of death benefits and filed a claim for reimbursement under subdivision 8 of section 15 alleging a pre-existing heart condition. It was established that the decedent had a pre-existing heart condition of which the employer had knowledge and that he had been nervous and upset on the day of the accident. It was shown that the accident happened on a clear day, that there were no skid marks on the road and that the car was in good condition. The board discharged the Special Fund finding that no heart attack occurred before the car struck the pole, and therefore that the pre-existing permanent impairment was not involved in the subsequent injury (§ 15, subd. 8, par. [e]). Although there was testimony by two doctors that a heart attack followed by fainting or blindness could have caused the accident, this was only speculation as to the cause of the accident and was not binding on the board. Further, this testimony was contradicted by Dr. Clark who testified that it was not reasonable to assume that fainting or blindness would accompany such an attack. There was also evidence that the injuries received in the crash were sufficient to cause death. The board was presented with a question of fact as to the cause of the accident, the cause being unknown, and it was free to find that it was not caused by a heart attack. Decision unanimously affirmed, with costs to the Special Fund Conservation Committee. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.